Cowin, J.
(concurring). I agree with the court that the revisions of G. L. c. 272, §§ 3 and 4, as appearing in St. 1998, c. 232, § 3, are additional support for the proposition that G. L. c. 272, § 17, cannot be applied to the acts of the defendant. However, I also agree with the Appeals Court and the Superior Court that G. L. c. 272, § 17, even without the guidance of the 1998 amendments to G. L. c. 272, §§ 3 and 4, did not criminalize the acts in question. The Legislature has defined the terms “sexual intercourse” and “unnatural sexual intercourse” and does not normally use them interchangeably. We should not *426read into a criminal statute with significant penal consequences our view of what the Legislature should have done.